                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF


v.                                    Case No. 1:13-cr-10026


SANJUANNA AARON                                                                     DEFENDANT

                                               ORDER

        Before the Court is Defendant’s Motion for Correction of the Record pursuant to Federal Rule

of Appellate Procedure 10(c). (ECF No. 296). The Government has filed a response. (ECF No. 305).

The Defendant has filed a reply. (ECF No. 306). Also before the Court is Defendant’s Motion Seeking

Approval of Evidence pursuant to Federal Rule of Appellate Procedure 10(c). (ECF No. 308). The

Court finds these matters ripe for consideration.

        On July 6, 2017, the Court sentenced Defendant to a term of thirty months of imprisonment

after Defendant pleaded guilty to one count of Conspiracy to Defraud the United States pursuant to 18

U.S.C. § 286 and one count of Aggravated Identify Theft pursuant to 18 U.S.C. § 1028A(a)(1). (ECF

No. 240). On July 10, 2017, Defendant filed a Notice of Appeal (ECF No. 242) arguing ineffective

assistance of counsel because she was not adequately informed about how much prison time she could

face as result of entering a guilty plea. Defendant subsequently filed the instant motions to prepare the

record for appeal. However, on November 27, 2018, the Eighth Circuit Court of Appeals issued a

mandate (ECF No. 317) affirming Defendant’s conviction and sentence. Accordingly, Defendant’s

pending motions (ECF No. 296; ECF No. 308) should be and hereby are DENIED AS MOOT.

        IT IS SO ORDERED, this 17th day of December, 2018.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                United States District Judge
